ALD-284                                          NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                No. 12-2260
                                ___________

                            JOSEPH ARUANNO,
                                       Appellant

                                      v.

              SGT. ALLEN; PAUL LAGANA; OFFICER LAROSA;
                 OFFICER SINGLETARY; OFFICER SAJACK;
          OFFICER CIFELLI; GEORGE HAYMAN; DR. MERRILL MAIN
                  ____________________________________

                On Appeal from the United States District Court
                          for the District of New Jersey
                          (D.C. Civil No. 09-cv-01250)
                 District Judge: Honorable Stanley R. Chesler
                 ____________________________________

                     Submitted for Possible Summary Action
               Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                              September 13, 2012
             Before: SLOVITER, FISHER and WEIS, Circuit Judges
                       (Opinion filed September 21, 2012)
                                   _________

                                  OPINION
                                  _________
PER CURIAM.

       Pro se Appellant Joseph Aruanno appeals from the order of the United States

District Court for the District of New Jersey dismissing his civil rights action for failure

to state a claim. We will affirm the District Court‟s judgment.

       The District Court‟s opinions entered on June 1, 2011 and April 10, 2012 contain

recitals of the allegations of Aruanno‟s complaint and amended complaints under

42 U.S.C. § 1983, from which the District Court quoted extensively. It suffices for us to

note the following. Aruanno is confined at the Special Treatment Unit (STU) in Avenel,

New Jersey, and he filed his complaint without prepayment of fees, pursuant to 28 U.S.C.

§ 1915. He named as defendants eight staff members at the STU, alleging that they

violated his constitutional rights in connection with a March 2007 incident involving a

sign posted in the yard. Aruanno alleged that they used excessive force and conducted an

illegal strip search when they placed him in “lock up,” even after they saw videotape

evidence showing that the guilty party was not Aruanno. Aruanno also alleged that he

was denied access to his legal papers, to his attorney, and to the courts during his

placement in isolation. Further, he contended that the Defendants retaliated against him

because of his litigation activities. He alleged that he suffered physical and mental harm

as a result of the Defendants‟ actions.

       Having granted Aruanno leave to proceed under the in forma pauperis statute, the

District Court screened the initial complaint and subsequent amended complaints, filed
                                              2
with leave of the court, for dismissal for failure to state a claim under section

1915(e)(2)(B). With each complaint, the District Court dismissed the claims with an

explanation of the deficiencies of the allegations. For example, in its opinion entered

May 5, 2010, the District Court noted that Aruanno had failed to plead facts showing

unconstitutional conduct by any Defendant, and that, with one exception, Aruanno had

failed to even mention any of the Defendants by name within the description of his

claims. Later, by opinion and order entered June 1, 2011, the District Court dismissed

with prejudice several of the claims and Defendants in Aruanno‟s amended complaint.

Specifically, the District Court concluded that Aruanno‟s allegations did not rise to the

level of constitutional violations concerning segregated confinement, strip search,

retaliatory conduct, and denial of access to the courts. The District Court also dismissed

Defendants Lagana, Hayman, and Main, because Aruanno failed to assert any specific

allegations of wrongdoing by them. Lastly, the District Court dismissed without

prejudice Defendants Allen, LaRosa, Singletary, Sajack, and Cefelli, noting Aruanno‟s

non-specific allegation that “all” of them (insofar as they were identified as officers in the

initial complaint) were responsible for placing him in solitary confinement and assaulting

him.

       The District Court granted Aruanno a final opportunity to assert an excessive force

claim against one or all of the officers, suggesting that he file a self-contained section

1983 complaint form to list each defendant and describe the events with specificity.

                                              3
Aruanno then filed a document titled “Final Amended Complaint,” along with a motion

for appointment of counsel. On April 13, 2012, the District Court evaluated the new

submission and dismissed the complaint for failure to state a claim upon which relief can

be granted and denied the counsel motion, concluding that granting further leave to

amend would be futile, and that appointment of counsel was unwarranted.

       Aruanno filed a notice of appeal, which contains argument in support of his

appeal. The parties were advised that the appeal would be submitted for possible

summary action. Aruanno has filed a response in support of his appeal.

        We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. We exercise

plenary review over the District Court‟s sua sponte dismissal under section

1915(e)(2)(B)(ii). Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). The legal

standard for dismissing a complaint for failure to state a claim under section

1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to a motion filed

under Rule 12(b)(6) of the Federal Rules of Civil Procedure. See id. “To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to

„state a claim to relief that is plausible on its face.‟” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       Upon careful consideration, we agree with the District Court‟s assessment of

Aruanno‟s complaint and amended complaints, and we will affirm for substantially the

same reasons presented in the District Court‟s opinions. Aruanno did not allege facts

                                              4
showing that his placement in lock up was atypical or a significant hardship under Sandin

v. Conner, 515 U.S. 472 (1995). Nor did he allege facts that the strip search was so

outside the scope of reasonable search policy that it would rise to the level of a Fourth

Amendment violation. See Florence v. Bd. of Chosen Freeholders, 132 S. Ct. 1510, 1517

(2012). Moreover, his allegations fall short of the standards for stating claims of

retaliation and of denial of access to the courts. See Carter v. McGrady, 292 F.3d 152,

157-58 (3d Cir. 2002) (retaliation); Monroe v. Beard, 536 F.3d 198, 205 (3d

Cir. 2008) (citing Christopher v. Harbury, 536 U.S. 403, 415 (2002)) (access to courts).

We will briefly address the issues Aruanno presents on appeal.

       Aruanno protests that the District Court incorrectly dismissed the supervisory

defendants because he did not intend to advance a respondeat superior liability theory.

Rather, he insists that all of the defendants were personally involved in the events

surrounding the March 2007 incident. However, nowhere does Aruanno allege any

specific examples of any conduct--unconstitutional or otherwise--by Defendants Lagana,

Hayman, and Main. Aside from naming them individually as defendants, Aruanno does

not further mention them in his filings. Aruanno also argues that the District Court

ignored his claim that he was denied medical attention, but his allegations do not identify

any particular injury, any particular defendant, or any particular conduct that would

amount to such a claim. Indeed, in his response in support of his appeal, Aruanno

acknowledges that he “cannot remember which one of the countless assaults was each

                                             5
defendant most involved with.” Response at 2. Based on the record, we agree that the

allegations in the complaint and amended complaints fail to meet the Iqbal standard.

       Aruanno seems to argue in his notice of appeal that the District Court should have

read his amended complaints in conjunction with his previous submissions. However,

the District Court advised Aruanno before he filed his final amended complaint that his

previously dismissed complaints do not serve any function in the case, and that the

second amended complaint should name each defendant and state facts concerning each

defendant. Regardless, we note that none of the allegations in the complaint or amended

complaints sufficiently states a claim, whether viewed within their respective documents

or in combination with each other.

       We discern no error in the District Court‟s dismissal of Aruanno‟s case for failure

to state a claim. Accordingly, because this appeal presents no substantial question, we

will summarily affirm the judgment of the District Court. See Third Circuit LAR 27.4

and I.O.P. 10.6.




                                             6